2016 WI 86

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2016AP1204-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Harvey N. Jones, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Harvey N. Jones,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST JONES

OPINION FILED:          October 18, 2016
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                        2016 WI 86
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2016AP1204-D


STATE OF WISCONSIN                            :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Harvey N. Jones, Attorney at Law:

Office of Lawyer Regulation,                                         FILED
           Complainant,
                                                                OCT 18, 2016
      v.
                                                                   Diane M. Fremgen
                                                                Clerk of Supreme Court
Harvey N. Jones,

           Respondent.




      ATTORNEY    disciplinary     proceeding.           Attorney's         license

revoked.



      ¶1   PER CURIAM.      The Office of Lawyer Regulation (OLR)

and Attorney Harvey N. Jones have filed a stipulation pursuant

to Supreme Court Rule (SCR) 22.12 that Attorney Jones' license

to practice law in this state should be revoked, as discipline

reciprocal   to   that   imposed   by   the       Minnesota     Supreme       Court.

After careful review of the matter, we approve the stipulation

and impose the stipulated reciprocal discipline.                    The OLR does
not seek the imposition of costs, and we do not impose costs.
                                                                  No.     2016AP1204-D



    ¶2     Attorney     Jones     was   admitted      to     practice        law    in

Wisconsin in August 1984.          He was admitted to practice law in

Minnesota in 1974.

    ¶3     Attorney      Jones'     Wisconsin         disciplinary           history

consists of an administrative suspension on October 31, 2011 for

failure to pay State Bar dues, failure to comply with the OLR

trust    account   certification,           and   failure     to        comply     with

continuing   legal     education   requirements.            His    Wisconsin       law

license remains suspended.

    ¶4     On   July     31,    2013,       the   Minnesota        Supreme       Court

disbarred Attorney Jones based on the following violations:

    • Count One: Jones' misappropriation of client and
    non-client funds of at least $51,142.03 on at least 20
    occasions over a period of 20 months was in violation
    of Minn. R. Prof. Conduct 1.15(a), (c)(3) and (c)(4)
    and 8.4(c).

    • Count Two: Jones' repeated failure to respond to
    requests for meetings and documentation by the
    Director during the investigation and failure to file
    a timely answer to the charges of unprofessional
    conduct was in violation of Rule 25, RLPR and Minn. R.
    Prof. Conduct 8.1(b).

    • Count Three: Jones' failure to maintain subsidiary
    client ledgers and monthly trial balances and failure
    to perform monthly trust account reconciliations was
    in violation of Minn. R. Prof. Conduct 1.15 and
    Appendix 1 and Rule 9(a)(1), RLPR.
    ¶5     Attorney Jones did not notify the OLR of the Minnesota

disbarment within 20 days of its effective date.

    ¶6     On June 15, 2016, the OLR filed a two count complaint.

Count one alleged that by virtue of his Minnesota disbarment,
Attorney Jones should be subject to reciprocal discipline in

                                        2
                                                                     No.    2016AP1204-D



Wisconsin pursuant to SCR 22.22.              Count two alleged by failing

to notify the OLR of his disbarment in Minnesota within 20 days

of the effective date of the imposition of such discipline,

Attorney Jones violated SCR 22.22(1).

      ¶7    On August 18, 2016, after the OLR's complaint had been

served     on   Attorney    Jones     but    before        a    referee     had     been

appointed, Attorney Jones entered into a stipulation with the

OLR   whereby    he   agreed   that    the    facts    alleged        in    the     OLR's

complaint supported a revocation of his license to practice law

in Wisconsin as reciprocal discipline to that imposed by the

Minnesota Supreme Court.

      ¶8    Under     SCR   22.22(3),       this    court       shall      impose     the

identical discipline imposed in another jurisdiction unless one

or more of three exceptions apply.               In his stipulation, Attorney

Jones states that he does not claim that any exception applies

to his case, and he agrees that this court should revoke his

license to practice to law in Wisconsin.

      ¶9    In the stipulation, Attorney Jones further avers that
the stipulation did not result from plea-bargaining, that he

does not contest the facts and misconduct alleged by the OLR or

the discipline sought by the OLR director, and that the facts

alleged    in   the   complaint     form     a     basis       for   the    discipline

requested.       Attorney   Jones     further      represents        that    he     fully

understands the misconduct allegations; fully understands the

ramifications should this court impose the stipulated level of

discipline; fully understands his right to contest the matter;
fully understands his right to consult with counsel; that his
                                        3
                                                               No.    2016AP1204-D



entry into the stipulation is made knowingly and voluntarily;

and that the stipulation represents his decision not to contest

the misconduct alleged in the complaint or the level and type of

discipline sought by the OLR director.

    ¶10   After review of this matter, we accept the stipulation

and impose the identical discipline imposed by the Minnesota

Supreme Court, namely the revocation of Attorney Jones' license

to practice law in Wisconsin.                 Because this matter has been

resolved by means of a stipulation without the appointment of a

referee and the OLR has not requested the imposition of costs,

we do not impose any costs on Attorney Jones.

    ¶11   IT IS ORDERED that the license of Harvey N. Jones to

practice law in Wisconsin is revoked, effective the date of this

order.

    ¶12   IT IS FURTHER ORDERED that, to the extent he has not

already   done    so,     Harvey    N.       Jones   shall   comply   with    the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been revoked.
    ¶13   IT     IS     FURTHER    ORDERED       that   compliance    with    all

conditions of this ordered is required for reinstatement.                     See

SCR 22.28(3).




                                         4
    No.   2016AP1204-D




1